DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

        PORT OF ISLANDS HOTEL & RESORT NAPLES, LLC,
                         Appellant,

                                    v.

    ROGER D. HAAGENSON, SHERRY L. HAAGENSON, FACUNSO
  BARCARDI, NIRMLA MOTWANI, LUIS NAVAS, individually, 12220
  PROPERTY HOLDINGS, LLC, and CIUDAD DE LOSANGELES, LLC,
                        Appellees.

                             No. 4D19-3178

                             [August 6, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol Lisa Phillips, Judge; L.T. Case No. CACE15-
011791(25).

  Robert F. Reynolds of Slatkin & Reynolds, P.A., Fort Lauderdale, for
appellant.

  John P. Seiler of Seiler, Sautter, Zaden, Rimes & Wahlbrink, Fort
Lauderdale, for appellees.

PER CURIAM.

  Affirmed.

WARNER, MAY and KLINGENSMITH, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.